Citation Nr: 0631228	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  04-25 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Edith F. Moates, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his brother-in-law


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from November 1943 to February 
1946 and from March 1951 to July 1952.  

This mater came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. In that rating decision, in pertinent par, the RO 
denied service connection for hearing loss.  The veteran's 
disagreement with that decision led to this appeal. 

The veteran, his wife, and his brother-in-law testified 
before the undersigned Acting Veterans Law Judge at a Travel 
Board hearing in April 2005.  At the hearing, the veteran's 
attorney raised a motion to advance the appeal on the Board's 
docket, and the undersigned granted that motion.  

In July 2005, the Board issued a decision on other issues on 
appeal at the time, and at the same time remanded the issue 
of service connection for hearing loss for an audiology 
examination.  The RO returned the case to the Board in 
April 2006.  Later that month the Board again remanded the 
case because the requested examination had not been 
completed.  The case is now before the Board for further 
appellate consideration.  

Other matters

Review of the record shows that in an attachment to the 
veteran's VA Form 9, Appeal to Board of Veterans' Appeals, 
received at the RO in May 2004, the veteran's attorney, in a 
discussion of the veteran's appeal of the RO's denial of 
service connection for hearing loss, stated that VA had 
stated the veteran's case incorrectly because his hearing 
loss, ringing in his ears, and vertigo are related to the 
veteran's service in World War II in an artillery unit 
without the benefit of protective gear.  The RO should 
clarify whether the veteran is seeking service connection for 
tinnitus and vertigo and, if so, should take action as 
appropriate.  

FINDING OF FACT

Bilateral hearing loss was not present in service or for many 
years thereafter; the preponderance of the evidence is 
against finding that any current bilateral hearing loss 
disability is casually related to any incident of service, 
including noise exposure.  


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, in a letter dated in October 2002, the RO 
advised the veteran of the essential elements of the VCAA.  
The RO explained that to support a claim for service 
connection the evidence must show three things: (1) that his 
condition began or was made worse during service, or was 
caused by an event in service; (2) that he currently had a 
disability, and (3) that there is a relationship between his 
current disability and an injury, disease or event in 
service.  The RO also explained that for certain 
"presumptive conditions" the evidence would have to show he 
was diagnosed within a year after he left service but that 
longer time limits applied for certain conditions. In the 
letter, the RO described the kinds of evidence that would 
support his claim and advised him that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims for service connection, including 
medical records, employment records, or records from other 
Federal agencies, but that he must provide enough information 
so that VA could request any relevant records.  

In a letter dated in September 2004, the RO again provided 
the veteran of the evidence needed to substantiate his claims 
for service connection, specifically naming the claim for 
service connection for hearing loss, and notified him what 
information and evidence he should submit, and what evidence 
VA would obtain.  In addition, the September 2004 letter 
specifically requested that the veteran send the RO any 
evidence in his possession that pertains to his claim.  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Shortly thereafter, in a letter to 
the veteran dated in April 2006, the RO explained that when a 
disability was found to be service connected, it assigned a 
disability rating and effective date, and in that letter the 
RO provided the veteran with notice of the type of evidence 
necessary to establish a disability rating and effective date 
in a service connection claim such as his.  

Neither the veteran nor his attorney has asserted that the 
notice was defective or that additional evidence could have 
been provided had VA given timely notice.  The Board finds 
that the failure to provide the veteran with all the specific 
types of notice outlined in the VCAA prior to the initial 
unfavorable determination has not harmed the veteran and that 
no useful purpose could be served by remanding the case on 
that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  In other words, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Although full 
VCCA-complying notice was not provided prior to the initial 
adjudication of the claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the 
claim was then readjudicated by the RO.  See June 2006 SSOC.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005) (due process concerns with respect to 
VCAA notice must be pled with specificity), rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  

As to the duty to assist, the veteran's service medical 
records are on file, and the RO obtained the September 2002 
report of a private audiology examination identified by the 
veteran.  The veteran has not identified any pertinent 
records that remain outstanding.  VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In this case, the veteran has been provided a VA audiology 
examination, and the audiologist provided an opinion 
concerning the etiology of the veteran's hearing loss.  As 
noted in the Introduction, in April 2005 the veteran, his 
wife, and his brother-in-law testified at a hearing before 
the undersigned, and at that time he submitted records from 
the Surgeon General of the Army that confirm he received 
treatment for sinusitis, nasopharyngitis, keratitis, and 
diarrhea at various times during his first period of service.  

In view of the foregoing, the Board finds that VA as 
fulfilled the duty to notify and assist the veteran to the 
extent possible and concludes the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Law and regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the nervous system, e.g., a sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of the disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); see Hickson v. West, 12 Vet. App. 247 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

Background and analysis

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the thresholds for at least three of these 
frequencies are 25 dB or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The veteran contends that service connection should be 
granted for hearing loss, and he argues that his noise 
exposure during both periods of service without protective 
equipment contributed to his hearing problems.  The veteran's 
service medical records include entrance and separation 
examination reports for both periods of service, that is, his 
service during World War II and his service during the Korean 
conflict.  The veteran was not provided audiometric 
examinations, and the tests used were "whispered voice" 
tests, where his ability to detect the sound of a whispered 
voice at 15 feet was tested, and one examination also 
included a "spoken voice" test, where his ability to detect 
the sound of a spoken voice at 15 feet was tested.  

When he entered his first period of service in November 1943 
and when he left in February 1946, examiners reported 
whispered voice hearing as 15/15 in each ear.  The veteran's 
separation record shows that during his first period of 
service he qualified as a rifle sharpshooter and that his 
military occupational specialty was cook.  At the April 2005 
hearing, the veteran testified that during the time his unit 
was on Luzon in World War II, his job was firing an anti-
aircraft gun and he had no earplugs or any other hearing 
protection.  He testified that between his two periods of 
service, he returned to working as a civilian at Tinker Air 
Base where he had worked before service.  He also said that 
he later signed up for the Air Force and was called up for 
active duty in 1951.  

At the January 1951 entrance examination for the veteran's 
second period service, the examiner reported whispered voice 
hearing as 15/15 in each ear.  At his service separation 
examination in June 1952, the examiner reported that both 
whispered voice and spoken voice hearing were 15/15 in each 
ear.  The veteran's DD Form 214, Report of Separation from 
the Armed Forces of the United States, pertaining to his 
second period of service states that the veteran's most 
significant duty assignment was with a field maintenance 
squadron and that he served as a senior airframe repairman.  

None of the veteran's service medical records, that is, the 
entrance and separation examination reports as well as 
chronological records, includes any complaint, finding, or 
diagnosis of hearing loss.  Post-service medical evidence of 
hearing loss is first documented with a private audiology 
examination report dated in September 2002, which is 50 years 
after the veteran's second period of service.  In other 
words, there is no evidence of hearing loss for VA purposes 
shown in service or within one year of service discharge.   

As there is no evidence of hearing loss for VA purposes shown 
in service or within one year of service discharge, the Board 
must address the question of whether there is sufficient 
medical evidence to establish an etiological link between the 
veteran's current hearing loss and in-service noise exposure.  

Again, for the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hz is 40 dB or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has indicated that the threshold for normal hearing 
is between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  When audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, he 
may nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. at 160.

A review of the record indicates that service connection for 
bilateral hearing loss is not warranted.  As noted earlier, 
the Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Turning to the question of current disability due to impaired 
hearing, in the private audiology examination report dated in 
September 2002, the examiner stated that the veteran had mild 
to severe sloping hearing loss in both ears.  The examination 
report does not include values for hearing thresholds at all 
the frequencies required for VA evaluation, nor does it 
indicate that word recognition scores were obtained using the 
Maryland CNC recorded word list as required by 38 C.F.R. 
§ 3.385.  It does, however, show that the auditory threshold 
at 4000 Hz was greater than 40 dB in each ear.  

At the May 2006 VA audiology examination, auditory thresholds 
in the right ear were 10 dB, 30 dB, 50 dB, and 65 dB at each 
of the respective frequencies of 500, 1000, 2000, 3000, and 
4000 Hz, and speech recognition was 88 percent using the 
Maryland CNC recorded word list.  In the left ear, auditory 
thresholds were 10 dB, 15, dB, 10 dB, 25 dB, and 30 dB at the 
same respective frequencies, and speech recognition was 
96 percent using the Maryland CNC recorded word list.  

Based on both the September 2002 private audiology 
examination report and the May 2006 VA audiology examination 
report, the medical evidence clearly shows that the veteran 
has a right ear hearing loss disability as defined 
by 38 C.F.R. § 3.385.  Although the examination results from 
May 2006 do not meet the criteria for a left ear hearing loss 
disability, such a disability was shown at the September 2002 
examination.  This places the medical evidence in relative 
equipoise as to the whether the veteran has a left ear 
hearing loss disability for VA purposes, and resolving all 
doubt in favor of the veteran, the Board finds that he does 
have left ear hearing loss.  

With respect to incurrence or aggravation of a disease or 
injury in service, the veteran provided a medical history of 
noise exposure in service from anti-aircraft artillery fire 
at the VA audiology examination in May 2006.  Also, at his 
April 2005 hearing, the veteran testified as to operating 
anti-aircraft guns, and his brother-in-law confirmed that the 
veteran had reported he had no ear protection during that 
time.  As the veteran is competent to state that he 
experienced noise exposure in service, the Board accepts his 
statements as evidence that the claimed noise exposure did 
occur.  In addition, the veteran's service records show that 
he was a senior airframe repairman in a field maintenance 
squadron during his second period of service, which arguably 
involved noise exposure on a regular basis.  

The Board is left with the question of whether the veteran's 
current bilateral hearing loss is related to noise exposure 
in service as claimed.  This is a question of medical 
etiology; which as noted, requires competent medical 
evidence.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is, 
however, no medical evidence that supports such a finding.  
The September 2002 private audiology examination report 
includes no comment or finding regarding the etiology of the 
veteran's bilateral hearing loss, and the audiologist who 
conducted the May 2006 VA examination concluded that the 
veteran's hearing loss is less likely than not a result of 
his military experience.  

The Board notes that in the May 2006 report, the VA 
audiologist specifically stated that she reviewed the 
veteran's complete record, and she outlined in detail the 
veteran's reported positive military noise exposure without 
hearing protection devices.  She also noted the veteran's 
reported positive history of occupational noise exposure, 
which included five years as a sheet metal worker during 
which he reported he did not use hearing protection devices.  
As she considered the complete medical record and the 
veteran's noise exposure both during and after service, the 
Board finds the opinion of the VA audiologist that the 
veteran's hearing loss is less likely than not a result of 
his military experience to be dispositive evidence in this 
claim.  

The Board is left with the veteran's own hearing testimony 
and other statements in which he implicitly contends that his 
bilateral hearing loss is related to service.  The record 
does not show, nor does the veteran contend, that he has 
specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  It is now 
well established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and his opinion that his 
current hearing loss is related to noise exposure in service 
is therefore entitled to no weight of probative value.  See, 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the claim, 
the doctrine of reasonable doubt is not for application, and 
service connection is not warranted for bilateral hearing 
loss.  38 U.S.C.A. § 5107(b); see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for hearing loss is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


